Citation Nr: 1428605	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-34 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to service connection for a throat disorder.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected anisocoria left pupil, left eye combined cataract.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the file.

The Board remanded the appeal for additional development in August 2013, which has been completed.

In a March 2014 rating decision, the RO granted service connection for bilateral hearing loss.  This issue is no longer a matter for appellate consideration.

In the rating decision on appeal, the RO adjudicated a claim for service connection for a dental disorder for compensation purposes only.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Thus, the issue of entitlement to service connection for a dental disorder for treatment purposes has been raised by the record, but has not been adjudicated.  The Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a dental disorder which resulted from combat wounds or other service trauma.

2.  The Veteran's tinnitus, and his pulmonary, back, stomach, heart, and psychiatric disorders did not have onset during service and are not otherwise related to military service.

3.  There is no competent lay or medical evidence of a current chronic throat disorder.

4.  Since the grant of service connection, the disability of anisocoria left pupil and left eye combined cataract has been manifested by visual acuity of no worse than 20/50 in the left eye with no probative evidence of visual field loss or impaired muscle function; open-angle glaucoma has required continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disorder, for purposes of compensation, are not met.  38 U.S.C.A §§ 101(2), 1131, 1712, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.303, 3.381, 4.150 (2013).   

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a pulmonary disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for a stomach disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a throat disorder are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

9.  The criteria for an initial rating in excess of 10 percent for anisocoria left pupil, left eye combined cataract have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6013, 6027, 6066 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in July 2010, prior to the initial adjudication of his claims, provided notice of the type of evidence necessary to establish his claims for service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the notice requirements for a higher initial rating for service-connected anisocoria left pupil, left eye combined cataract, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, additional notice is not required and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. §  3.159.  

VA examinations were conducted in October 2010 and in November 2013 for the claimed dental, tinnitus, pulmonary, and throat disorders and for the service-connected eye disorder.  The examinations are adequate for rating purposes because they contain a discussion of the pertinent medical history as well as clinical findings sufficient for the Board to decide the claims.

VA's duty to provide an examination has not been triggered with respect to the claimed back, stomach, heart, and psychiatric disorders.  As there is no evidence of any back, stomach, heart or psychiatric disorder in service; no competent or credible lay testimony of back, stomach, heart, and psychiatric symptoms in service or within a presumptive period; and no competent evidence showing that any current back, stomach, heart, or psychiatric disorder may be linked to active service, a medical examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Veteran was afforded a hearing before the undersigned VLJ in August 2013, during which he presented oral argument in support of his claims for service connection and an increased rating.  The VLJ who chairs a hearing is to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2010); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the undersigned identified the issues on appeal and explained the basis for establishing service connection and an increased rating.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran also volunteered his treatment history and symptoms.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 


Service Connection

Service connection may be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R § 3.303 (2013).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection for certain disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Such disorders include cardiovascular-renal disease and psychoses.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Dental Disorder

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913, which governs loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  However, the note underlying that particular diagnostic code provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998).

The Veteran's service treatment records show no treatment for, or diagnosis of, a dental injury or trauma.  An induction dental examination in November 1960 shows that the Veteran was missing teeth numbered 18 and 19 along the bottom.  Caries were noted in several teeth and calculus was present.  The records reflect the removal of teeth numbered 3 and 4 along the top, and tooth number 20, along the bottom.  His records also show dental treatment for caries.  The September 1962 discharge examination does not reflect impairment of the mandible, a loss of a portion of the ramus, or a loss of a portion of the maxilla.  In the accompanying Report of Medical History, the Veteran denied severe tooth or gum trouble.

Post-service medical records do not reflect dental treatment.  

At his hearing before the undersigned, the Veteran testified that he had problems with his teeth in service and recalled undergoing extractions and fillings.  He also stated that none of his teeth were removed during service as a result of an injury.

At a VA dental examination in October 2010, an examiner noted that the Veteran was currently missing almost all of his teeth and had no prosthesis replacing the missing teeth.  On physical examination, there was no loss of bone of the maxilla or mandible, no osteomyelitis, and no tooth loss due to loss of substance of the body of the maxilla or mandible.  Panorex X-ray showed the Veteran was missing all of his mandibular teeth; only teeth numbered 7, 8, and 9 were present on his maxillary arch.  The diagnosis was absence of teeth due to periodontal condition.

Based on a review of the evidence, service connection for a dental disorder for compensation purposes, is not warranted.  Although post-service records show the Veteran is missing most of his teeth, there is no evidence that his current dental problems are the result of loss of substance of body of maxilla or mandible, or that he has been diagnosed with any of the dental and oral conditions listed in 38 C.F.R. § 4.150.  As the Veteran does not contend, and the record does not otherwise show, that he incurred bone loss through any other type of in-service trauma or disease, such as osteomyelitis, he does not meet the criteria for compensable (Class I) dental disorder.  See 38 C.F.R. §§ 4.150, 17.161(a).  

Tinnitus and Chronic Pulmonary, Back, Stomach, Heart, Psychiatric, and Throat Disorders

Service treatment records do not contain complaints or findings of tinnitus, and no chronic throat, pulmonary, back, stomach, heart, and psychiatric disorders were diagnosed.  A March 1962 service record reflects treatment for an upper respiratory illness with early tonsillitis.  The discharge examination in September 1962 revealed a clinically normal throat, lungs and chest, spine, abdomen, and heart.  The psychiatric examination was also normal.  On the accompanying Report of Medical History, the Veteran denied ever having symptoms of ear and throat trouble, chronic or frequent colds, asthma, shortness of breath, chest pain/pressure, chronic cough, heart pounding/palpations, high/low blood pressure, frequent indigestion, and stomach/intestinal trouble.  He also denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

The post-service VA and private treatment records, all of which are dated more than 30 years after service, show a single report of occasional tinnitus in the left ear during a VA audiology consultation in November 2010.  These records also reflect diagnoses of degenerative disc disease, cholelithiasis, diverticulosis of the colon, gastritis, hypertension, coronary artery disease, status post coronary artery bypass graft, hypertensive heart disease, coronary atherosclerosis, anxiety, depression, acute psychosis not otherwise specified (NOS), and dementia.  

At his hearing before the undersigned, the Veteran testified that he was exposed to gunfire noise, without ear protection, at the shooting range during service.  He also recalled inhaling carbon and coal without a mask while working in a boiler room.  The Veteran stated that he did not have any heart problems during service.  He indicated that he was neither aware of, nor was a heart problem clinically detected, until the year 2005.

The Veteran was afforded VA examinations in November 2013 to determine the nature and etiology of his claimed tinnitus, throat, and pulmonary disorders.  At the VA examination for tinnitus, the Veteran denied having recurrent tinnitus and as a result the audiologist did not provide a nexus opinion.  At the VA respiratory examination, the examiner provided a diagnosis of 'mild to moderate restrictive ventilary impairment with severe air trapping' after examining the Veteran.  That examiner also determined that the Veteran did not have a current throat disorder.

VA examinations were not provided for the claimed back, stomach, heart, and psychiatric disorders.  However, in the absence of any competent, credible evidence of a possible association with service, VA is not required to further develop those particular claims by affording the Veteran a VA examination or by obtaining a medical opinion.  38 U.S.C.A. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence reflects that the Veteran has a current pulmonary, back, stomach, heart, and psychiatric disorders.  He also reported occasional tinnitus during an evaluation November 2010, and his lay report is competent to establish a diagnosis of tinnitus during the pendency of this appeal.  The salient question is whether any of these disabilities are related to service.  

The November 2013 VA medical opinion addresses whether the pulmonary disorder is related to service.  The VA examiner opined that the current pulmonary disorder is not related service and he supported that opinion with a fully explained clinical rationale.  The VA opinion is persuasive evidence against the Veteran's claim as the examiner reviewed the medical records, conducted a physical examination, and is qualified through education, training, or experience to offer a diagnosis and a medical opinion.  

The Veteran has not submitted any competent evidence that associates his current pulmonary, back, stomach, heart, psychiatric and tinnitus disorders to a disease, injury, or event in service.  The only evidence in favor of a link between these claimed disabilities and service is the Veteran's lay opinion on the matter.  

The Veteran's unsupported lay opinion regarding causal nexus carries little evidentiary weight.  A certain amount of medical expertise is necessary to provide such an opinion given the circumstances in this case, where the questions involved are medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues such as are presented by this case.  Thus, the Veteran's lay opinion is afforded little probative value with regard to determining causal nexus.

In addition, there is no competent lay or medical evidence, either contemporaneous with or after service, that a recognized chronic disability (i.e. arteriosclerosis, cardiovascular-renal disease or a psychosis) was noted during service or within the presumptive period.  Hypertension was first diagnosed in 1998 and coronary artery disease was diagnosed in 2005.  The Veteran specifically testified that a heart problem was not noted until 2005.  Therefore, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) is not established.  

Degenerative disc disease, cholelithiasis, diverticulosis of the colon, gastritis, and dementia are not "chronic diseases" listed at 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) are not applicable to them.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

The medical evidence shows that arteriosclerosis, cardiovascular-renal disease, anxiety, and depression were initially diagnosed more than 30 years after service and well beyond the one year period after discharge from service in 1962.  Therefore, it is not presumed that any of these disabilities are related to service.  38 C.F.R. §§ 3.307, 3.309.

Finally, there is no competent evidence of a current throat disorder.  The November 2013 VA examiner found no indication of a current throat disorder on examination, and the post-service medical records does not include any complaints or findings with respect to a throat disorder.  The Veteran has not even reported having current throat symptoms, which he certainly is capable of observing.  

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Without competent lay or medical evidence of a current throat disorder, service connection for a throat disorder is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved.  Service connection for tinnitus, pulmonary, back, stomach, heart, psychiatric, and throat disorders is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Higher Rating

The Veteran seeks a higher initial rating for his service-connected anisocoria left pupil, left eye combined cataract.  The RO granted an initial noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Codes 6027-6066, effective from June 17, 2010.  

In a March 2014 decision, the RO increased the award to 10 percent effective from June 17, 2010.  The rating decision reflects that the award was based on evaluation of the Veteran's disability under 38 C.F.R. § 4.79, Diagnostic Code 6013, for open-angle glaucoma.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 6013, open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation is to be assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative and his disability will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

Since the grant of service connection, the medical records reflect that the Veteran's corrected visual acuity has been no worse than 20/30 in the right eye and 20/50 in the service-connected left eye.  The records also show the Veteran has been on continuous medication for treatment of his left eye open-angle glaucoma.  

An October 2010 VA examination report shows that the Veteran's best corrected distant vision was 20/15 in the right eye and 20/40 in the service-connected left eye.  Visual fields testing revealed moderate constriction bilaterally.  Goldmann perimetry testing for the left eye revealed moderate peripheral constriction with approximately 25 degrees of central visual field remaining in the left eye.  However, the examiner expressed a strong recommendation for a repeat Goldmann perimetry test to corroborate the results.  Diplopia was not present.  The pertinent diagnosis was mild anisocoria left pupil more than right and left eye combined cataract (senile and possible traumatic cataract).

A November 2013 VA examination report shows that the Veteran's best corrected distant vision was 20/25 in the right eye and 20/40 in the left eye.  The report also shows that a left eye visual field defect was present, as Goldmann perimetry testing revealed contraction of the visual field.  However, the examiner indicated there were full visual fields by confrontation in both eyes.  The examiner also determined indicated that the Goldmann perimetry performed did not correlate with the ophthalmological examination that was performed, or with the confrontational visual fields, which were full.  Open-angle glaucoma was present and was noted to have been treated with medication.  Diplopia and impairment of muscle function were not present.  The examiner opined that the left eye open-angle glaucoma was at least as likely as not caused by left eye trauma during service.

The Board finds no basis for the assignment of a rating in excess of 10 percent for the Veteran's service-connected left eye disability.  The Veteran is currently receiving the maximum rating allowed based on a need for continuous medication to treat his open-angle glaucoma under 38 C.F.R. § 4.79, Diagnostic Code 6013.

The Veteran's left eye disability does not warrant a higher rating when evaluated on the basis of his visual impairment.  Specifically, the evidence has not demonstrated corrected visual acuity of either 15/200, 20/70, 20/100, or 20/200 in his service-connected left eye so as to warrant the next highest rating of 20 percent.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity).  And, the visual acuity of the Veteran's non service-connected right eye is considered to be 20/40 for the purposes of evaluating the service-connected visual impairment. 

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  

Although the October 2010 examiner reported the Veteran had a remaining field of 25 degrees of central visual acuity, he strongly recommended additional testing to corroborate those results.  Upon subsequent testing at the November 2013 examination, an examiner determined that the Veteran's visual fields were full and the Goldmann perimetry test did not correlate with the actual ophthalmological findings.  Both VA examiners determined that diplopia (e.g. impaired muscle function) was not present and there is no evidence to the contrary in the available VA and private treatment records.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

A rating in excess of 10 percent for the Veteran's service-connected left eye disability is not warranted under any applicable diagnostic code.

Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence shows that the Veteran's service-connected anisocoria left pupil, left eye combined cataract results in symptoms of impaired visual acuity ( no worse than 20/50) and need for continuous medication, specifically for the open-angle glaucoma.  A 10 percent rating has been assigned based on the need for continuous medication for the glaucoma.  The rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by this disability.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

A claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for a TDIU is not raised by the record.  The evidence of record does not show, and the Veteran has not asserted, that his service-connected left eye disability is of such severity so as to render him unemployable.  Therefore, consideration of a TDIU is not warranted.  


ORDER

Service connection for a dental disorder for the purposes of VA compensation is denied.

Service connection for tinnitus is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a back disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for a heart disorder is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a throat disorder is denied.

An initial rating in excess of 10 percent for anisocoria left pupil, left eye combined cataract is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


